             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA             :      Criminal No. 1:15-cr-181-02
                                     :      Civil No. 1:18-cv-2079
          v.                         :
                                     :      Judge John E. Jones III
LEANDRO NAZARIO,                     :
                 Defendant.          :

                                    ORDER

                              December 11, 2019

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

    1. Defendant Leandro Nazario’s Motion to Vacate, Set Aside, or Correct

       Sentence by Person in Federal Custody (Doc. 794) is DENIED.

    2. No certificate of appealability shall issue.

    3. The Clerk of Court shall CLOSE the civil case number associated with

       this filing: 1:18-cv-2079.

                                                      s/ John E. Jones III
                                                      John E. Jones III
                                                      United States District Judge
